DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Drawings
The Office objects to Figure 4.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:  Flow chart element #426 is not clear.  Flow chart element #408 has two output paths, but it is unclear which one is taken, and under what condition(s).  The two elements depending from #408 (i.e., #410 and #412), don’t appear to be selection methods, and also do not appear to be relevant to the follow-on processing steps (#414-420), which mention processing of “items” and use of an “integer list”.  I.e., it’s not clear what the purpose of steps #408-412 is, as they aren’t required by steps #414-420.  There are possible missing essential elements.

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 





Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  Each claim essentially recites the solving of a math problem (i.e., using the mathematical concept of clustering / centroids).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed using generic hardware (therefore a process/system).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including receiving data, making determinations, and generating other data.  These concepts, under a broadest reasonable interpretation, cover a mathematical concept, but for the recitation of generic components.


Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites the steps of receiving points, determining center points, determining regions, and then generating a boundary for the data regions (reflecting a the abstract mathematical concept of a “data cluster”) at a high level of generality (and merely adding generic computing elements).  
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, , the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim is ineligible, and rejected under 35 USC 101.  



Independent claims 8 and 15 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
The meaning of the limitation “determining a plurality of data centroids … is predetermined” is unclear.  Why/How does one determine “predetermined” data 
It is also unclear what specifically “determining a data region” means.  It appears to be completely arbitrary (i.e., missing essential elements in order that one skilled in the art can derive the metes and bounds of such an action).  There is no guidance in the claims as to how to accomplish this action, meaning that any arbitrary region (e.g., a point, infinity, etc.) appears to satisfy this limitation.
The step of “generating … data region boundaries” is unclear.  If the region determined is arbitrary, then the boundary is, perforce, arbitrary.  
Therefore, the scope of the claim is ambiguous.


Independent claims 8 and 15 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Dawson (US Patent No. 6,618,500, hereafter referred to as “Dawson”) in view of Balu (US Patent No. 10,546,043, hereafter referred to as “Balu”).  PTO-892 Non-Patent Documents’ page 1 citation “X” (“Centroid”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Centroid, March 10, 2021, pp. 1-8) was also referenced as further support for the motivation statement.

Regarding independent claim 1:  Dawson teaches A system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: (See Dawson Figure 5 and col. 9 lines 12-26 teaching an exemplary computing environment including a processor and memory/storage.) receiving a plurality of data points; (See Dawson Abstract discussing the selection of volume center points.  See also, Figures 2a-2f, esp. volume center points #100, 200 and 300, ad further discussed at col. 4 lines 53-54.) determining a plurality of data regions …; (See Dawson Abstract discussing the association of discrete locations and volume center points.) and generating a plurality of data region boundaries for the plurality of data regions based at least in part on one or more data points of the plurality of data points, wherein each data region boundary of the plurality data region boundaries is associated with a respective data region of the plurality of data regions. (See Dawson Abstract discussing the iterative creation of spherical regions associated with discrete locations.  See also, col. 5 lines 23-46 discussing increasing radii and identifying discrete locations in the circular boundaries established by each incremental increase of radii.)
Although Dawson teaches processing involving center points of circles/spheres (see, e.g., Figures 2a-2f and the Abstract), Dawson does not explicitly teach the remaining limitations as claimed, especially with regard to the use of the term “centroid”.  Balu, though, teaches determining a plurality of data centroids, wherein each data centroid of the plurality of data centroids is predetermined; (See Balu col. 8 lines 40-64 teaching centroid selection as a predetermined number of points to serve as initial centroids.  See also col. 9 line 4 indicating that a centroid is a mean data point for a cluster.) … for the plurality of data centroids, wherein each data region of the plurality of data regions is associated with a respective data centroid of the plurality of data centroids … (See Balu col. 8 lines 40-64 teaching centroid selection as a predetermined number of points to serve as initial centroids.  See also col. 9 line 4 indicating that a centroid is a mean data point for a cluster.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Balu for the benefit of Dawson, because to do so provided a designer with options for clustering distributed or geometrically spaced data, as taught by Balu in col. 8 lines 55-60.  These references were all applicable to the same field of endeavor, i.e., management of data associations.  See also, the second paragraph of the Wikipedia entry entitled “Centroid” [PTO-892 page 1 citation “X”], discussing a centroid as the mean position of points in all coordinate directions of an object in n-dimensional space.  


Regarding claim 2:  Dawson teaches wherein the data regions are discrete data regions.  (See Dawson Abstract discussing discrete locations, and also col. 4 lines 32-39 teaching the association of discrete locations and center points.)  

Regarding claim 3:  Dawson teaches wherein the generating of the plurality of data region boundaries is based at least in part on minimal surface theory.  (See Dawson See Figure 2d and col. 6 lines 2-6 teaching the intersection of data regions, and col. 4 lines 24-39 and col. 7 lines 19-27 teaching the use of the concept of minimal surface theory.)  

Regarding claim 4:  Dawson teaches wherein, to generate the plurality of data region boundaries, the logic when executed is further operable to cause the one or more processors to perform operations comprising increasing a size of one or more of the data region boundaries based at least in part on one or more data points of the plurality of data points.  (See Dawson Abstract discussing processing involving the increasing of the radii of data regions.  See also, col. 5 line 41 – col. 6 line 35 discussing the incremental increase of radii thereby increasing circle size/processing.)  

Regarding claim 5:  Dawson teaches wherein each data region boundary between each pair of data regions is non-orthogonal to an axis of measurement.  (See Dawson Fig. 2d and col. 6 lines 2-6 teaching the use of a non-parallel axis.  See also col. 2 lines 29-33 discussing an issue with the conventional / prior art use of orthogonal axes.  Additionally, see col. 4 lines 35-39 discussing that borders may be located in “any orientation” to more accurately associate the discrete locations and each of their closest center points.  And, see col. 3 lines 11-19 teaching that prior art methods forming orthogonal planes will not necessarily be formed.)  

Regarding claim 6:  Dawson teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising generating a lookup table that maps received data points to data regions based on the data region boundaries.  (See Dawson Abstract discussing the use of a lookup table associating center points with discrete locations falling within spherical boundaries.  See also col. 6 lines 54-56 discussing an iterative process to map all discrete locations in a circle/sphere.)  

Regarding claim 7:  Dawson teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising assigning each received data point to one of the data regions based on a lookup table, wherein the lookup table maps received data points to respective data regions based on the data region boundaries.  (See Dawson Abstract discussing the use of a lookup table associating center points with discrete locations falling within spherical boundaries.  See also col. 6 lines 54-56 discussing an iterative process to map all discrete locations in a circle/sphere.)  

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  
Claims 15-20 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
N. Karthikeyani, Visalakshi, et al., “Distributed Data Clustering:  A Comparative Analysis”, Foundations of Comput. Intel., Vol. 6, SCI 206, Springer-Verlag, Berlin, Germany, © 2009, pp. 371-397.
Centroid-based clustering algorithms (pp. 373-378).  Centroid dataset clustering and mapping (pp. 386-388).  A centroid is an average point of a data cluster (p. 374, top paragraph).

Pelleg, Dan, et al., “X-means:  Extending K-means with Efficient Estimation of the Number of Clusters”, Proc. of the 17th Int’l Conf. on Machine Learning, Morgan Kaufmann, © 2000, pp. 727-734.
Centroid association with a subset of points (p. 730 §3.3).  Centroid update iterations (pp. 728-730, esp. Figures 1-5).

Han, Jiawei, et al., Data Mining:  Concepts and Techniques, Morgan Kaufman Publishers, San Francisco, CA, © 2001, pp. 348-354, 384-385 and 388-389.
Use of k-means/k-medoids to establish cluster object similarity distance (pp. 348-353).

“Centroid”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Centroid, March 10, 2021, pp. 1-8.
Mean position of all the points in all coordinate directions for an object in n-dimensional space (p. 1).

“List of centroids”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/List_of_centroids, March 10, 2021, pp. 1-5.
2-D (pp. 2-4) and 3-D (p. 5) objects / geometrical shapes and centroid location for each.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 11, 2021